


110 HRES 701 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 701
		In the House of Representatives, U.
		  S.,
		
			October 3, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 928) to amend the Inspector General Act of 1978 to enhance the
		  independence of the Inspectors General, to create a Council of the Inspectors
		  General on Integrity and Efficiency, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 928) to amend the Inspector
			 General Act of 1978 to enhance the independence of the Inspectors General, to
			 create a Council of the Inspectors General on Integrity and Efficiency, and for
			 other purposes. The first reading of the bill shall be dispensed with. All
			 points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and shall not exceed one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Oversight and
			 Government Reform. After general debate the bill shall be considered for
			 amendment under the five-minute rule. It shall be in order to consider as an
			 original bill for the purpose of amendment under the five-minute rule the
			 amendment in the nature of a substitute recommended by the Committee on
			 Oversight and Government Reform now printed in the bill. The committee
			 amendment in the nature of a substitute shall be considered as read. All points
			 of order against the committee amendment in the nature of a substitute are
			 waived except those arising under clause 10 of rule XXI. Notwithstanding clause
			 11 of rule XVIII, no amendment to the committee amendment in the nature of a
			 substitute shall be in order except those printed in the report of the
			 Committee on Rules accompanying this resolution. Each such amendment may be
			 offered only in the order printed in the report, may be offered only by a
			 Member designated in the report, shall be considered as read, shall be
			 debatable for the time specified in the report equally divided and controlled
			 by the proponent and an opponent, shall not be subject to amendment, and shall
			 not be subject to a demand for division of the question in the House or in the
			 Committee of the Whole. All points of order against such amendments are waived
			 except those arising under clause 9 or 10 of rule XXI. At the conclusion of
			 consideration of the bill for amendment the Committee shall rise and report the
			 bill to the House with such amendments as may have been adopted. Any Member may
			 demand a separate vote in the House on any amendment adopted in the Committee
			 of the Whole to the bill or to the committee amendment in the nature of a
			 substitute. The previous question shall be considered as ordered on the bill
			 and amendments thereto to final passage without intervening motion except one
			 motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 928 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
